﻿It is my unhappy duty to present on behalf of the Malagasy delegation our heartfelt condolences to our sister delegation of Angola on the passing of President Agostinho Neto. The loss the Angolan people have suffered is felt even more deeply by us since we consider ourselves, like the Angolans, committed to the struggle for a common cause—a struggle in which President Agostinho Neto was one of the prime movers and one of the most ardent combatants. The work which has been undertaken will continue. We owe this to his memory, to our peoples and to an independent and militant Africa.
109.	The excellent and fraternal relations which prevail between the United Republic of Tanzania and the Democratic Republic of Madagascar give me every reason to express to you, Sir, the joy and the pride which we feel in seeing you preside over the thirty- fourth session of the General Assembly. Your qualities as a diplomat, combined so naturally in you with those of an honourable man have been known to us for some time, as has been the wealth of experience which you have acquired in defending the interests of Africa, the non-aligned movement and the international community as a whole. All this guarantees the success of this session, for which we all earnestly hope. I hardly need to tell you that we are prepared to give you our complete co-operation, particularly in upholding the ideals which are common to us all.
110.	To Mr. Indalecio Lievano, we should like to pay a particular tribute for the calmness, the equanimity, and the perfect objectivity with which he conducted the work of the thirty-third session and ensured its success.
111.	We welcome Saint Lucia on its assumption of its international responsibilities and we wish to assure the delegation of that country of our desire, to co-operate with it in order to achieve our objectives and to promote our interests as island States.
112.	Finally, we must recognize what has been done in the inter-sessional period to prepare for this session by our Secretary-General, Mr. Waldheim, using all his patience, initiative and imagination in order to defuse situations which were sometimes judged desperate, and to ensure, on our behalf, that there is effective participation in efforts to find a solution to a number of international problems.
113.	It is customary, at every session, when assessing the role of our Organization, seen as an instrument capable of adapting itself to the most varied and unexpected changes, that we should endeavour to refer to the purposes and principles of the Charter, the incantatory nature of which sometimes overwhelms us, after having very laboriously sought in the events of the past year some justification for an optimism which is becoming less and less justified.
114.	However necessary these periodic exercises may be, sometimes they may make us lose sight of the fact that international life cannot be conceived in any restrictive way, and that it would even be dangerous to attempt to isolate certain specific trends simply because they serve a specific policy or make it possible to mask the failures that have been accumulated in other areas.
115.	We approached the 1970s with caution, and the celebration of the twenty-fifth anniversary of the United Nations gave us an opportunity to advocate the institution of a new international society more in keeping with the ideals which had been bequeathed to us by the authors of the Charter. We refrained from indulging in over-jubilation and, after many trials, we have now reached the end of a decade which has simply resulted for many of us in the aggravation of the general state of disenchantment despite the burgeoning of activities— that sometimes lead to nothing.
116.	Far from playing down the success of international years which have been celebrated or the decades which we have inaugurated, we should nevertheless wish to ask whether it is not really despite the nobility of their objectives that these initiatives have simply concealed from world public opinion the impotence to which our Organization has been reduced.
117.	Undoubtedly the challenges of the 1960s have accustomed us to gain confidence in ourselves, and the projections we made during that period promised that there would be prospects where the watchwords of peace, justice, liberty and progress would not be reduced to mere delusions, and that our adherence to these principles would be subordinated to events which we could not have faced up to with more determination.
118.	But what has in effect occurred? We are floundering in a peace which has been sundered by limited wars, by direct and indirect aggression, the threatened use of force, state terrorism, annexationist adventures of all kinds, the denial of the rights of peoples, and the violation of the sovereignty and the territorial integrity of States.
119.	The reduction in the number of military alliances has been accompanied by a concentration and redeployment of strategic objectives, by a recrudescence of interventionism, by the extension and consolidation of spheres of influence and by the upward spiralling of military expenditures, thus leaving the world in a state of dangerous and uncontrollable over-armament.
120.	What is worse, we consider all these phenomena as necessary evils in order to lay to rest the spectre of nuclear war, and we acquiesce in the name of a certain concept of peace in the fact that in Africa, Asia and the Middle East there are continuing explosive situations which are maintained, if not inflamed, by the imperialist Powers and interests.
121.	This illusory feeling of peace has brought about detente and decentralization which ought normally to have resulted in an attenuation of conflicts and rivalries. However, through precisely the opposite process, which has been caused by the pre-eminence of certain national interests, and despite the professions of international co-operation, the normal divisions, instead of becoming blurred, have deepened or at best have shifted.
122.	In point of fact, in seeking a multi-polar equilibrium, the world has become an unbalanced world which time and again has had its attention claimed by the convergence of new interests seeking recognition. A new matrix of international relations has thus emerged, but in a total confusion of values and a cynical and indistinct choice of means available.
123.	The same situation can be observed in the economic field. There has been one conference after another but their results have been meagre. Progress and order have turned into disorder and disintegration, to such a point that the third world, which was simply aspiring to less dependence on external factors, is now facing an impossible choice: forcible reintegration into a system which has so frequently been denounced, or the search for a new order which for some has become a myth sustained by sentimental rhetoric.
124.	The capitalist world, for its part, continues to maintain the crisis in order to ensure its orderly re-structuring of capitalism, to strengthen the imperialist division of labour, to perpetuate its economic and financial hegemony, and to increase profits the world over.
125.	Where, then, are true co-operation and necessary interdependence? Is the world so doomed to injustice that we must agree not to carry out timely readjustments and simply to content ourselves with what others may condescend to offer us or to promise us? Do the proletarian nations have rights or do they have to make the power centres recognize that fact?
126.	Those who warn us constantly against the dangers of confrontation should take up this challenge, because we can no longer accept a global situation characterized by the mediocrity of purported negotiations and dialogues, by the redistribution of political and economic power, while maintaining the structures of domination by the asymmetry of relations in no way conducive to the promotion of genuine international security which would cover all areas.
127.	After these general remarks it is quite logical that we should continue this statement by taking up questions which are of particular interest to our continent without, as some do, claiming that they are of sole concern to us.
128.	In southern Africa, despite the confusion which the gradualist policies of the western Powers have created, for us the situation has always been quite clear- cut. On the one hand we have the survival of a regime which is a genuine insult to human intelligence, a regime which is surrounded by dominions which it keeps hostage, where are professed the virtues of a so-called outmoded coexistence through which opportunist puppets get rich. On the other hand, we see a growing strength in the liberation movements which the imagination and ethnocentrism of the Western Powers tries to pit against one another, but which continue none the less to benefit from the unconditional support of militant Africa.
129.	We have denounced the inconsistency and collusion of the Western Powers, but they do not seem to care, perhaps because one more denunciation does not make that much difference. Instead of Chapter VII— which has become inapplicable, because the Pretoria regime cannot be considered by some as an "enemy" within the meaning of the Charter—we are offered plans, programmes and conferences which have been manipulated in advance so as to safeguard interests which will ultimately be condemned.
130.	The Namibian people, which the Westerners still treat with benevolent neglect, cannot decide their future without the capitalists and racists making their claims heard, thus making any solution subordinate to their desire for domination and exploitation. The United Nations itself, which has embarked upon the perilous path of negotiations, is bereft of authority, and everything seems to depend on a certain demilitarization, as if this were some kind of kriegspiel of the past that is being played out, while people ignore the legitimate struggle of the Namibian people under the leadership of SWAPO.
131.	Unreality has reached its zenith in Zimbabwe, because the power given to the renegades of Salisbury is unreal. Maintaining the fiction of multiracialism, which has been a failure for 20 years, if not longer, is unreal. The problem is not simply the fact that a constitution has been drawn up which takes no account of the existence of a new attitude and an environment that is no longer colonial. The Patriotic Front has its demands, and the sacrifices the Front, African solidarity, and especially the front-line States have made over the last eight years will not allow it to cast doubt on the main objective, namely, genuine independence in which a majority will not be held hostage by a minority even for a moment.
132.	In a different political and geographical context, we have witnessed, almost impassively, the tragedy that has been visited upon the Saharan people, a pawn in the game of influence and interests played by Powers outside Africa. That people has been claimed as the possession of both sides and its territory has been constantly usurped. Self-determination has been flouted in the name of an ill-defined territorial integrity and an international law which is no longer valid, since the Madrid agreement has fallen by the wayside after its de facto denunciation by Mauritania and its violation pure and simple as a result of Morocco's annexation of the southern part of the Territory. The Democratic Republic of Madagascar condemns the illegal occupation of Western Sahara by Morocco, whose annexationist designs and expansionist plans are not likely to re-establish very quickly the climate of confidence and co-operation so vital to that part of Africa.
133.	Turning from southern Africa to the Middle East, we recognize practically the same problems, the same facts, the same attitudes and the same whimsical desire to impose on a people solutions that are inspired by a determination to ensure global domination at all costs.
134.	Like the peoples of South Africa, Namibia and Zimbabwe, the Palestinian people demand recognition and respect for their identity and aspirations in a well- determined context. The United Nations has endorsed those just claims, but the fact that one or two States, with their allies whose ranks are becoming ever thinner, stubbornly refuse to recognize those realities is not something that should prevent us from breaking the vicious circle of isolation and ostracism which surrounds the PLO, or from reaffirming all those principles contained in the programme of action designed to implement the rights of the Palestinians and to give priority to the Palestinian question in any consideration of the over-all situation in the Middle East.
135.	But, as a result of the Camp David agreements and the Israeli-Egyptian treaty, those rights have been reduced to the hypothetical enjoyment of an ill-defined autonomy. Even the colonialists at the beginning of the century did not go that far in their retrograde policy. How can we therefore fail to condemn the separate and partial treaty which was the outcome of the Camp David agreements and which deals so cavalierly with the Palestinians? How can we accept that the future of a region which is so vital for international peace and security should be left to the whim of one, two or three States which vie with each other in finding ingenious ways to control it politically, economically and militarily? How can we endorse the tripartite plot and the betrayal of which the Palestinian people have been the victim? And, finally, how can we still let people believe that a peace process has been initiated at a time when the end-result of that so-called peace has simply been the negation of the Palestinian nation and increased Israeli arrogance, aggression and extortion of Arab land, particularly in the southern part of Lebanon? There can be no simple solutions for settling the Palestinian and Middle East problems; but, at least, a little more equality and sense of responsibility before history should enter into whatever action is undertaken.
136.	We could collectively have exercised that responsibility before history last week when we took up one aspect of the situation in South-East Asia. Excessive insistence on principles, which in the final analysis simply amounts to interference in the conduct of bilateral relations between sovereign States and in the choice that a people makes of its own political, economic and social system, has led us down a path when it will be even more difficult for the United Nations to give proper co-operation and assistance to the Khmer people and bring about a solution of the situation in Kampuchea. Everything seems to indicate that the previous outright condemnations have been followed up by gestures of political appeasement explained away as legal constraints. In our naivete, we believed that this somewhat cynical game belonged to a different era.
137.	We would hasten to emphasize that, as a matter of principle, the Democratic Republic of Madagascar recognizes not governments but States. Nevertheless, in our relations with any particular Government we must be mindful of three classic criteria, namely, control of the territory, the loyalty of the people and the exercise of political power. As a matter of principle also, it is our hope that the disputes which may arise between States in South-East Asia will be settled, above all, by negotiation and conciliation, if only in the name of the struggle which their peoples have constantly waged against colonialism and imperialism.
138.	The final point that we should like to raise in this consideration of specific situations relates to the Korean peninsula. Despite the efforts made by the United Nations and despite the fact that for seven years now we have had before us a joint communiqué which could have served as a reasonable basis for a lasting settlement, two essential problems remain: the withdrawal of foreign troops from the peninsula and the independent and peaceful reunification of the Korean homeland.
139.	Electoral promises were made three years ago regarding the withdrawal of American troops from South Korea. That represented a very encouraging commitment; but, unfortunately, those promises have been belied by subsequent facts, to such a point that South Korea has become a vast American aero-naval base, which is supplied with the most sophisticated arms and even nuclear weapons.
140.	Equally, reunification, which was the subject at that time of proposals that took into account the political realities prevailing in both parts of Korea, was downgraded when it was made subordinate to the initiation of tripartite "talks" that were then extended to the point where they altered the bilateral Armistice Agreement which was signed on behalf of the United Nations. 
141.	We vigorously denounce that anachronistic desire to create a state of cold war in the Korean peninsula at a time when other people are preaching detente and normalization. We cannot agree that the Korean people should continue to be the victim of out-and-out interference and subject to an aggressive and permanent threat.
142.	The situations which we have just described have been engendered, maintained and magnified in spite of our efforts, in the name of those realities which are a reflection of the diversity of our world, and also because of our inability to provide a global basis for peace, and to preserve and reinforce it. The machinery which is provided for this purpose by the Charter has never been completely or effectively utilized, and the alternative system, which is centred on the Security Council, has yielded only relative results, allowing conflicts and tensions to develop at the whim of our indecision and or commitments which are incompatible with collective responsibility.
143.	Furthermore, the hindrances to the normal functioning of the Security Council, such as the abusive use of the veto or efforts to produce a consensus more formal than political, have undermined the authority and credibility of our Organization and given a chancy and even discriminatory character to the way in which the provisions of the Charter concerning the maintenance of peace are applied.
144.	Therefore, we have to provide, and even devise, machinery which is more adequate, which will make it possible for us to impose respect for our principles, and which will lead States to make their conduct subject to the provisions of the Charter and to settle disputes in a peaceful way according to established procedures.
145.	We must make the best possible use of the institutions available to us, adapting, reforming and transforming them, and we are among those countries which attach the highest importance to the work of the Committee entrusted with the revision of the Charter. However, this exercise would be pointless if it were not accompanied by a change in thinking, if we continued to equate peace with the mere absence of conflict, and if we did not adopt a more positive and active approach to it.
146.	This is indeed our conviction. It is also the main message which emerged from the Sixth Conference of Heads of State or Government of Non-Aligned Countries, during which a number of measures were proposed or reiterated to strengthen international peace and security. Among these measures was that of making of the Indian Ocean a zone of genuine peace 
147.	The creation of this zone of peace should normally be the result of compatible interests on the part of the countries in the region, those that fear for the security of their supply routes, and those that feel that that part of their territory which is adjacent to the Indian Ocean is threatened. No progress can be achieved, however, if some seek to arrogate to themselves the rights and privileges of international policemen. We cannot acquiesce in accepting this, and we shall not rest until all foreign military bases are dismantled and until all foreign military presence in the Indian Ocean is removed.
148.	The way to the demilitarization and the denuclearization of the Indian Ocean—in other words to the full implementation of the principles and objectives of resolution 2832 (XXVI)—is long and arduous. But a new stage was indeed reached at the recent Meeting of the Littoral and Hinterland States of the Indian Ocean. A Final Document was drawn up which set forth the implications of the concept of such a zone of peace as well as the obligations of each category of States concerned.
149.	The participation in that Meeting as observers of the permanent members of the Security Council and the main maritime users was significant, and it encouraged us to propose at the present session of the General Assembly that a conference on the Indian Ocean should be convened if possible before the holding of the next special session of the General Assembly devoted to disarmament.
150.	This still remains our attitude despite the vicissitudes which have marked the bilateral negotiations between the Soviet Union and the United States of America. It is still our position because it is based on the pre-eminent value of collective action and of equitable co-operation, which should be a feature of our common enterprises.
151.	The machinery which was set up after the tenth special session of the General Assembly, devoted to disarmament, is designed in the same spirit and is aimed at promoting the role of our Organization as a centre for study, negotiation and action in an area in which in principle it holds the main responsibility. It is possible that it is not perfect, but at least it has the merit of responding to most of our desires and taking account of realities, such as the existence and continuance of bilateral negotiations between certain nuclear States.
152.	In this connexion, we welcome the conclusion of the Treaty reached at the conclusion of the second round of Strategic Arms Limitation Talks [SALT], which, inter alia, will make possible the entry into more decisive stages of the reduction of strategic weapons and the taking of genuine disarmament measures. Indeed, such agreements should be seen as part and parcel of the objectives which we have laid down in our desire to achieve not only general and complete disarmament but also concerted and orderly disarmament.
153.	We shall not rehearse the problems with which we have been dealing for 20 years, nor shall we go into the priorities which have been established in the overall disarmament programme adopted by consensus. Now, as was emphasized by the Group of 2 at the end of the session of the Committee on Disarmament in Geneva," we must go beyond the stage of general discussions and take up genuine negotiations. We share the concern of that group at the lack of real progress on the main items on the Committee's agenda, whether relating to nuclear disarmament, to the general prohibition of nuclear tests or to international arrange merits guaranteeing the security of non-nuclear States.
154.	On all these points States must demonstrate a genuine political will. They should also establish and reinforce a climate of trust among themselves; otherwise it will not be possible to have valid negotiations. Finally, they must all be convinced of the importance of disarmament in order to usher in a new international order which will make it possible for all peoples to pursue their economic and social development in full liberty and security.
155.	In the economic field, it would be somewhat tiring for us to formulate and rehearse in detail the concerted positions of the Group of 77 and every session of UNCTAD, in the Committee of the Whole Established under General Assembly Resolution 32/174 and then in the Preparatory Committee for the New International Development Strategy. Every thing is happening as if the art of the negotiator should be confined to drawing up documents without practical scope but likely to satisfy the sporadic objections of the developed market-economy countries.
156.	The latter countries have shown no essential initiative and have made no critical analysis of the economic system; nor have they made any proposals, except those designed to bring about a rebalancing of the forces in the capitalist camp or to meet the threats they perceive to their supplies of raw materials and energy products. To illustrate what we have just advanced, all we have to do is to refer to the multilateral trade negotiations and to the problem of energy.
157.	The Tokyo round of multilateral trade negotiations within the framework of GATT has given the group B countries one more opportunity to settle certain questions which have arisen from changes in their competitive positions, and the agreements which were initialled in Geneva simply formalize the measure of agreement reached among them. It was not thought important that the subjects regarded as essential by the developing countries should not have been dealt with or should have been dealt with inadequately. The same is true of the maintenance of certain quota systems and the introduction into the safeguards code of a selective clause making it possible for certain countries to be treated in a discriminatory way.
158.	On the energy problem, responsibility for which it is sought to lay at the door of a certain group of countries, it is not up to us to leap to the defence of these countries since they are exercising in a sovereign way their right to pursue a policy of sale, control and management in conformity with their interests. But we will continue to maintain that, despite the urgency which the developed countries attach to it, the subject of petroleum is inseparable from the over-all problem of commodities and raw materials. To attempt to establish any kind of hierarchy in this connexion which would favour the interests of the industrialized countries would be, to say the least, unfair.
159.	Furthermore, the problems of supply and the need to stabilize petrol consumption are felt in different ways by countries according to their levels of development and the resources available to them. Their common concerns can therefore be focused only on the price of this product, and it is not certain that the Organization of Petroleum Exporting Countries is solely responsible for this. Let us rather say that the increase in petroleum prices is being maintained and encouraged by those who allow the dollar to devalue so as to boost their own synthetic petroleum industry, thereby strengthening their supremacy in the fields of energy, industry and technology.
160.	Furthermore, this is not a question of ascertaining whether the developing countries are the only principal losers. In any case, they are the losers and grow poorer still whenever they have to export more and more local products in order to obtain the same equipment and products from abroad. And they grow poorer more especially since they cannot bring about an increase in their productivity that is equal to or higher than the rate of exported inflation and hence able to compensate for its effects.
161.	It is therefore not surprising that we question the powers held by those who, deliberately or inadvertently, are adapting themselves to the present chaos, are opposed to price indexing for primary commodities and are hindering the realization of the objectives set for the industrialization of the countries of the third world by multiplying protectionist measures and by strengthening their control, if not their monopoly, over technology.
162.	Who is it in fact that is preaching to us gradualism and patience because the Western economies are going through one of the gravest crises in their history? Who is it that is deciding that public aid to development, which has already been cut by inflation, must be reduced or at best maintained at its present inadequate level and at the same time insisting that the national defence budgets of a group of countries be increased, not by 3 per cent, but by 5 per cent in real terms? Who is it that is praising the virtues of free enterprise but at the same time masking the reprehensible dealings of the transnational corporations, completely absorbed as they are in pocketing the super-profits being repatriated by the latter?
163.	They are the same circles which, despite their skill in forecasting and their sophisticated instruments of analysis, have not hitherto demonstrated that they are capable of understanding the nature, scope and urgency of our needs or the development requirements of the countries of the third world, which require radical reforms not always subjected to the laws of the market alone.
164.	The fifth session of UNCTAD, which was the first international conference that specifically studied the problem of structural changes by dealing with trade and monetary, financial and technological questions as a whole and in a correlated way, resulted in failure, for which we are far from being responsible. Consistent with the policy which we have adopted since the sixth special session of the General Assembly, we merely wanted to study thoroughly and further spell out the concept of interdependence and promote the positive evolution of the rules and principles governing international economic relations.
165.	We hope that, in view of their importance, these problems will be at the centre of the global negotiations proposed by the Group of 77 which are to take place during the special session in 1980. We wish to recall in this connexion that the resolution adopted by the non- aligned countries in Havana, which was introduced by our group in the Committee of the Whole, emphasizes that
" . . .the establishment of the New International Economic Order. . , demands new concrete and global solutions and cannot be brought about by piecemeal reforms and improvisations intended to resolve the present economic difficulties" 
166.	It is in the light of that that we subscribe to the following three series of measures: first, a readjustment of world production, consumption and exchange structures, which implies a rethinking of the imperialist division of labour, the dismantling of industrial monopolies and the jettisoning of the concept of an integrated programme of commodities; secondly, the reform of the institutional framework as well as the rules and principles governing trade and technological, monetary and financial flows with a view to their democratization and an equitable sharing of rights and obligations; and, thirdly, the organizing of the third world, on the basis of this reform and this readjustment, so as to ensure its collective autonomy, which should not be a simple closed-circuit growth formula, promote co-operation among the countries of the third world, enhance their potential and increase their power of action and negotiation.
167.	The establishment of the new international economic order will undoubtedly encounter resistance, entrenched arguments and negative reflexes. We all profess our attachment to international co-operation. We have all pledged ourselves to have recourse to international institutions in order to promote economic and social progress for all peoples. This tenuous and theoretic link, which nevertheless is based on good faith, can be further strengthened. It will not hold up for long if some come here not so much to negotiate as to listen to complaints, not so much to consider reforms that are required as to defend the status quo.
168.	The rigorous analysis which we have made of certain negative aspects of international relations, at a time when we are called upon to negotiate conditions for our interdependence in all fields, should not be interpreted as a refusal on our part to shoulder our responsibilities in this Organization. The fact that we have chosen confrontation in the realm of ideas in no way means that we have given up the idea of having recourse to a universal and equitable dialogue and seeking solutions in keeping with the interests of our peoples.
169.	Indeed, whichever way we turn, however we take up and deal with these problems and no matter how severe are our judgements, we cannot deny what is obvious: the need to bring our differences before this Organization in order the better to understand them and determine to what extent they can help us to adapt ourselves to the profound changes in the world. One approach is as good as another, and it would be pointless at this level to try in any way to circumscribe the scope of our debates in the name of realism and pragmatism or to ignore existing relationships of force.
170.	Our concerns are not necessarily the same, our methods are manifestly different and our priorities are far from coinciding. Nevertheless, it remains true that the present political and economic crisis has evoked in all of us the same feelings of uncertainty, frustration and disquiet, to such a point that we are condemned to find together, and above all within the framework of the United Nations, the ways and means to get out of the deadlock which has been brought about by years of lack of understanding, claims and selfish practices.
171.	In our opinion, any solution should originate at the United Nations, from our principles and purposes, if we wish to overcome the ambiguities which have been engendered by partial approaches and give our thinking and our actions a generally acceptable content. At the same time, it is up to us to see to it that the commitments undertaken at this level are not designed to conceal from international public opinion a deliberate desire to repeat the errors of the past. We call for a new order, which in its turn requires that all States adhere to a new morality, and it is in this way that we can really take up the challenge of the 1980s.